DETAILED ACTION
The following NOTICE OF ALLOWANCE is provided in response to Applicant’s AFCP 2.0 request received on 02/11/2021 and based on a subsequent Examiner initiated interview resulting in additional amendments to claim 13 approved by Applicant’s representative on 02/18/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 13, 14, 25 and 26 were amended in Applicant’s AFCP 2.0 response received on 02/11/2021.  Claim 13 was further amended by Applicant’s representative on 02/18/2021.

Examiner’s Amendment
An amendment to claim 13 was authorized by Applicant’s representative Marina Portnova (Reg. No. 45,750) on 02/18/2021.  The following listing of claims replaces all previous listings.

Listing of claims:
1.	(Previously presented) A computer-implemented method comprising:
creating and storing one or more entity definitions that each identify machine data produced by or about an entity, the machine data produced by one or more components within an 
creating and storing a service definition for a service provided by one or more entities, the service definition associating a corresponding one of said entity definitions for each of one or more entities that provide the service;
providing a user interface to receive user input for a search definition of a shared search to be executed to produce two or more metric values associated with two or more key performance indicators (KPIs), wherein the user interface comprises a metric portion to specify one or more metrics for each of the KPIs;  
creating and storing the search definition for the shared search that produces the two or more metric values each characterizing a different aspect of machine data identified in the entity definitions associated with the service definition;
creating definitions for each of the two or more KPIs, each KPI associated with a different one of the metric values produced by the shared search and each KPI indicative of how the service is performing at a point in time or during a period of time;
accessing, by one or more processing devices, data identifying a monitoring schedule that is stored in memory to control execution of a search query; and  
repeatedly executing, by the one or more processing devices, the search query based at least in part on the search definition of the shared search in accordance with the monitoring schedule to produce values for each of the two or more KPIs in accordance with the monitoring schedule, wherein the values for the two or more KPIs are derived from the machine data during each single execution of the search query.
2.	(Previously presented) The method of claim 1, wherein repeatedly executing the search query further includes producing per-entity values corresponding to the values for each of the KPIs during each single execution of the search query.
3.	(Previously presented) The method of claim 1, further comprising:
changing the search definition in response to additional user input and automatically making corresponding changes to the definitions for the KPIs.

5.	(Previously presented) The method of claim 1, wherein providing the user interface to receive the user input for the search definition includes causing the display and processing of the user interface enabling a user to view, add, and/or make changes to search definition information including a search identifier, the monitoring schedule, and a calculation window.
6.	(Previously presented) The method of claim 1, wherein providing the user interface to receive the user input for the search definition includes causing the display and processing of the user interface enabling a user to view, add, and/or make changes to search definition information including search definition information related to per-entity processing and to service entity filtering.
7.	(Previously presented) The method of claim 1, wherein providing the user interface to receive the user input for the search definition includes causing the display and processing of the user interface enabling a user to view, add, and/or make changes to search definition information including a search identifier, the monitoring schedule, a calculation window, and search definition information related to per-entity processing and to service entity filtering.
8.	(Original) The method of claim 1, wherein the machine data identified by at least one particular entity definition is derived from different sources.
9.	(Original) The method of claim 1, wherein the machine data identified by at least one particular entity definition includes data in different formats.
10.	(Original) The method of claim 1, wherein the machine data identified by at least one particular entity definition includes log data produced by the corresponding entity.
11.	(Original) The method of claim 1, wherein the machine data identified by at least one particular entity definition is represented as events comprising a portion of raw data.

13.	(Currently amended) A system comprising:
a memory; and
a processing device coupled with the memory to:
create and store one or more entity definitions that each identify machine data produced by or about an entity, the machine data produced by one or more components within an information technology environment and reflecting activity within the information technology environment;
create and store a service definition for a service provided by one or more entities, the service definition associating a corresponding one of said entity definitions for each of one or more entities that provide the service;
provide a user interface to receive user input for a search definition of a shared search to be executed to produce two or more metric values associated with two or more key performance indicators (KPIs), wherein the user interface comprises a metric portion to specify one or more metrics for each of the KPIs;  
create and store the search definition for the shared search that produces the two or more metric values each characterizing a different aspect of machine data identified in the entity definitions associated with the service definition;
create definitions for each of the two or more KPIs, each KPI associated with a different one of the metric values produced by the shared search and each KPI indicative of how the service is performing at a point in time or during a period of time; 
access, by the processing device, data identifying a monitoring schedule that is stored in memory to control execution of a search query; and
repeatedly execute, by the processing device, the search query based at least in part on the search definition of the shared search in accordance with the monitoring schedule to produce values for each of the two or more KPIs in accordance with the monitoring schedule, wherein the values for the two or more KPIs are derived from the machine data during each single execution of the search query.

15.	(Previously presented) The system of claim 13, further comprising to:
change the search definition in response to additional user input and automatically making corresponding changes to the definitions for the KPIs.
16.	(Previously presented) The system of claim 13, wherein to provide the user interface to receive the user input for the search definition includes causing the display and processing of the user interface enabling a user to view, add, and/or make changes to search definition information.
17.	(Previously presented) The system of claim 13, wherein to provide the user interface to receive the user input for the search definition includes causing the display and processing of the user interface enabling a user to view, add, and/or make changes to search definition information including a search identifier, the monitoring schedule, and a calculation window.
18.	(Previously presented) The system of claim 13, wherein to provide the user interface to receive the user input for the search definition includes causing the display and processing of the user interface enabling a user to view, add, and/or make changes to search definition information including search definition information related to per-entity processing and to service entity filtering.
19.	(Previously presented) The system of claim 13, wherein to provide the user interface to receive the user input for the search definition includes causing the display and processing of the user interface enabling a user to view, add, and/or make changes to search definition information including a search identifier, the monitoring schedule, a calculation window, and search definition information related to per-entity processing and to service entity filtering.
20.	(Original) The system of claim 13, wherein the machine data identified by at least one particular entity definition is derived from different sources.

22.	(Original) The system of claim 13, wherein the machine data identified by at least one particular entity definition includes log data produced by the corresponding entity.
23.	(Original) The system of claim 13, wherein the machine data identified by at least one particular entity definition is represented as events comprising a portion of raw data.
24.	(Original) The system of claim 13, wherein the machine data identified by at least one particular entity definition is represented as events comprising a portion of raw data and wherein the particular entity definition identifies the machine data by reference to one or more fields of a late-binding schema.
25.	(Previously presented) A non-transitory computer readable storage medium encoding instructions thereon that, in response to execution by one or more processing devices, cause the one or more processing devices to perform operations comprising:
creating and storing one or more entity definitions that each identify machine data produced by or about an entity, the machine data produced by one or more components within an information technology environment and reflecting activity within the information technology environment;
creating and storing a service definition for a service provided by one or more entities, the service definition associating a corresponding one of said entity definitions for each of one or more entities that provide the service;
providing a user interface to receive user input for a search definition of a shared search to be executed to produce two or more metric values associated with two or more key performance indicators (KPIs), wherein the user interface comprises a metric portion to specify one or more metrics for each of the KPIs;  
creating and storing the search definition for the shared search that produces the two or more metric values each characterizing a different aspect of machine data identified in the entity definitions associated with the service definition;

accessing data identifying a monitoring schedule that is stored in memory to control execution of a search query; and
repeatedly executing the search query based at least in part on the search definition of the shared search in accordance with the monitoring schedule to produce values for each of the two or more KPIs in accordance with the monitoring schedule, wherein the values for the two or more KPIs are derived from the machine data during each single execution of the search query.
26.	(Previously presented) The non-transitory computer readable storage medium of claim 25, wherein repeatedly executing the search query further includes producing per-entity values corresponding to the values for each of the KPIs during each single execution of the search query.
27.	(Previously presented) The non-transitory computer readable storage medium of claim 25, the operations further comprising:
changing the search definition in response to additional user input and automatically making corresponding changes to the definitions for the KPIs.
28.	(Previously presented) The non-transitory computer readable storage medium of claim 25, wherein providing the user interface to receive the user input for the search definition includes causing the display and processing of the user interface enabling a user to view, add, and/or make changes to search definition information. 
29.	(Original) The non-transitory computer readable storage medium of claim 25, wherein the machine data identified by at least one particular entity definition is derived from different sources.
30.	(Original) The non-transitory computer readable storage medium of claim 25, wherein the machine data identified by at least one particular entity definition is represented as events comprising a portion of raw data and wherein the particular entity definition identifies the machine data by reference to one or more fields of a late-binding schema.

Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding the 101 rejection, the claims are patent-eligible because the claims, directed to IT system monitoring, require a processing device performing the following combination of actions.  The claims require a processing device accessing data stored in memory including a monitoring schedule and a user-specified search definition which both dictate the execution of a specific and customized search query that searches particular targeted machine data produced by IT system components providing IT services to users of the IT system.  Also, the claims require the processing device interpreting the accessed data and using it to perform and control the subsequent action of repeatedly executing a generated search query according to the monitoring schedule and search definition and ultimately producing key performance indicator (KPI) values derived from the querying of the machine data.  The steps require actions by a processing device that cannot be practically done by a person and the claim describes technical implementation details specifying how the processing device achieves the results of IT system monitoring with KPIs.  Also, Examiner interprets these steps performed by the processing device as imposing meaningful limits and demonstrating a practical application that reflects a technical improvement in the way computers are programmed to monitor performance of IT system components and services with KPIs by enabling the creation, scheduling and execution of the customized search query of particular machine data to produce the KPI values.  
.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  
Wang et al US 2009/0077424 schedule health check session (0027, 0028, 0034, 0043, 0044).
Christ et al US 2009/0064025 KPI builder.
Lopienski, Sebastian.  “Service Level Status – a new real-time status display for IT services.” 2008 Journal of Physics: Conference Series 119 052025.  https://iopscience.iop.org/article/10.1088/1742-6596/119/5/052025/pdf.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683